Case 2:19-cv-02039-BAB Document 15                           Filed 04/30/20 Page 1 of 5 PageID #: 769



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FORT SMITH DIVISION

KIMBERLY BOYD                                                                                    PLAINTIFF

vs.                                        Civil No. 2:19-cv-02039

ANDREW SAUL,                                                                                     DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Kimberly Boyd, brings this action under 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of Social Security Administration (Commissioner)

denying her applications for a period of disability, Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security Act

(hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In this judicial review, the

court must determine whether there is substantial evidence in the administrative record to support

the Commissioner’s decision. See 42 U.S.C. § 405(g).

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 6.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed her applications for DIB and SSI on April 20, 2016. (Tr. 10) 1.

In her application, Plaintiff alleged being disabled due to psychosis, depression, and trouble

functioning around people, with an alleged onset date of March 15, 2016. (Tr. 10, 287, 292).


1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 11, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 2:19-cv-02039-BAB Document 15                    Filed 04/30/20 Page 2 of 5 PageID #: 770



Plaintiff’s application was denied initially and again upon reconsideration. (Tr. 10). Plaintiff

requested an administrative hearing and that administrative hearing was held on July 19, 2018.

(Tr. 10, 27-46). At this hearing, Plaintiff was present and represented by counsel, Wayne Young.

(Id.). Plaintiff and a Vocational Expert (“VE”) testified at the hearing. (Id.). At the hearing,

Plaintiff amended her onset date to January 30, 2017. (Tr. 33).

       Following the administrative hearing, on October 1, 2018, the ALJ entered an unfavorable

decision. (Tr. 7-25). The ALJ found Plaintiff had not engaged in substantial gainful activity

since her amended onset date of January 30, 2017. (Tr. 12-13, Finding 2). The ALJ determined

Plaintiff had the severe impairments of anxiety disorder and affective disorder. (Tr. 13, Finding

3). Despite being severe, the ALJ determined those impairments did not meet or medically equal

the requirements of any of the Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix

1 (“Listings”). (Tr. 13-14, Finding 4).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 14-

18, Finding 5). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed

limitations were not entirely consistent with the medical evidence and other evidence in the record.

Id. The ALJ determined that Plaintiff retained the RFC to perform the full range of work at all

exertional levels but with nonexertional limitations of: limited to simple, routine, repetitive tasks,

and can respond to supervision that is simple, direct, and concrete. Id.

       With the help of the VE, The ALJ found Plaintiff was capable of performing her past

relevant work as a hospital cleaner. (Tr. 18-19, Finding 6). Alternatively, the ALJ found there

were jobs in significant numbers in the national economy that Plaintiff could perform. Id. With

the help of the VE, the ALJ found Plaintiff could perform the representative occupations of: hand

packager, with approximately 340,598 jobs in the nation; print circuit board assembler, with

                                                  2
Case 2:19-cv-02039-BAB Document 15                    Filed 04/30/20 Page 3 of 5 PageID #: 771



approximately 876,100 jobs in the nation; or store laborer with approximately 230,155 jobs in the

nation. Id. Based upon this finding, the ALJ determined Plaintiff was not disabled at any time

from January 30, 2017, through the date of his decision. (Tr. 19-20, Finding 7).

       On January 11, 2019, the Appeals Council denied Plaintiff’s request for review. (Tr. 1-

3). On March 15, 2019, Plaintiff filed the present appeal. ECF No. 1. Both Parties have filed

appeal briefs. ECF Nos. 13, 14. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

                                                  3
Case 2:19-cv-02039-BAB Document 15                   Filed 04/30/20 Page 4 of 5 PageID #: 772



or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

        Plaintiff brings only one point on appeal, whether the ALJ’s decision was unsupported by

substantial evidence. ECF No. 13. More specifically, Plaintiff argues the ALJ’s reasoning for

finding Plaintiff’s symptoms not credible relied mostly on evidence prior to Plaintiff’s alleged

onset date, Plaintiff’s truthfulness, or compliance with prescribed treatment, without a finding of

materiality. Id.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

                                                 4
Case 2:19-cv-02039-BAB Document 15                  Filed 04/30/20 Page 5 of 5 PageID #: 773



       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 30th day of April 2020.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                                5
